PER CURIAM.
In this case the Commissioners of the District of Columbia brought an action in the District Court to condemn a small piece of land belonging to appellant for the purpose of widening an alley and providing space for the turning of vehicular traffic at a corner of the alley. Two points are made by appellant on this appeal, both of which are without merit.
The first is that the applicable statute governing the opening, extending, widening and straightening of alleys in the District1 requires, in order to authorize the Commissioners to act, that each of the three conditions specified therein must exist. To interpret the statute as appellant contends would result in an absurdity and, as it is our duty to avoid such a result,2 the contention must be rejected.
She then urges that there is insufficient evidence to support the conclusion of the trial court — and the requirement of the statute — that the public interests require such an opening, extension, widening, or straightening of an alley. We conclude, on the contrary, that there is sufficient evidence. The language of the statute, upon this point, is: “ * * * when the commissioners deem that the public interests require such opening, extension, widening, or straightening * * * ”; and there is nothing in the record to suggest that their discretion, in this respect, was arbitrarily exercised.
Affirmed.

 D.C.Code 1940 § 7 — 301: “The Commissioners of the District of Columbia are authorized to open, extend, widen, or straighten aEeys and minor streets in, the District of Columbia under the following conditions, namely: First, upon the petition of the owners of more than one-half of the real estate in the square or blocks in which such aRey or minor street is sought to be opened, extended, widened, or straightened, accompanied by a plat showing the opening, extension, widening, or straightening proposed; second, when the commissioners deem that the public interests require such opening, extension, widening, or straightening; third, when the health officer of said District certifies to the necessity for the same on the grounds of public health


 Consumers Union of United States, Inc., v. Walker, 79 U.S.App.D.C. 229, 145 F.2d 33, and authorities cited; Red River Broadcasting Co., Inc., v. Federal Communications Commission, 69 App.D. C. 1, 6, 98 F.2d 282, 287, and authorities cited, certiorari denied 305 U.S. 625, 59 S.Ct. 86, 83 L.Ed. 400.